Name: Commission Regulation (EU) NoÃ 1236/2009 of 10Ã December 2009 amending Annex I to Council Regulation (EC) NoÃ 732/2008 applying a scheme of generalised tariff preferences for the period from 1Ã January 2009 to 31Ã December 2011
 Type: Regulation
 Subject Matter: trade policy;  economic conditions;  cooperation policy;  economic policy;  tariff policy
 Date Published: nan

 17.12.2009 EN Official Journal of the European Union L 332/38 COMMISSION REGULATION (EU) No 1236/2009 of 10 December 2009 amending Annex I to Council Regulation (EC) No 732/2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 (1), and in particular Article 25 thereof, After consulting the Generalised Preferences Committee, Whereas: (1) Commission Decision 2008/938/EC of 9 December 2008 (2) as amended by Decision 2009/454/EC (3), has established the list of the beneficiary countries which qualify for the special incentive arrangement for sustainable development and good governance provided for in Regulation (EC) No 732/2008 from 1 January 2009 to 31 December 2011. (2) Column E of Annex I to Regulation (EC) No 732/2008 should include information on the beneficiary countries of the special incentive arrangement for sustainable development and good governance. Annex I to Regulation (EC) No 732/2008 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 732/2008 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 211, 6.8.2008, p. 1. (2) OJ L 334, 12.12.2008, p. 90. (3) OJ L 149, 12.6.2009, p. 78. ANNEX ANNEX I Beneficiary countries (1) and territories of the Communitys scheme of generalised tariff preferences Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the external trade statistics of the Community Column B : name of the country or territory Column C : section(s) in respect of which the tariff preferences have been removed, for the beneficiary country concerned (Article 13) Column D : country included in the special arrangement for the least developed countries (Article 11) Column E : country included in the special incentive arrangement for sustainable development and good governance (Article 7) A B C D E AE United Arab Emirates AF Afghanistan X AG Antigua and Barbuda AI Anguilla AM Armenia X AN Netherlands Antilles AO Angola X AQ Antarctica AR Argentina AS American Samoa AW Aruba AZ Azerbaijan X BB Barbados BD Bangladesh X BF Burkina Faso X BH Bahrain BI Burundi X BJ Benin X BM Bermuda BN Brunei Darussalam BO Bolivia X BR Brazil S-IV Prepared foodstuffs; beverages, spirits and vinegar; tobacco and manufactured tobacco substitutes S-IX Wood and articles of wood; wood charcoal; cork and articles of cork; manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork BS Bahamas BT Bhutan X BV Bouvet Island BW Botswana BY Belarus BZ Belize CC Cocos Islands (or Keeling Islands) CD Congo, Democratic Republic of X CF Central African Republic X CG Congo CI CÃ ´te dIvoire CK Cook Islands CM Cameroon CN China, Peoples Republic of S-VI Products of the chemical or allied industries S-VII Plastics and articles thereof; rubber and articles thereof S-VIII Raw hides and skins, leather, furskins and articles thereof; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silkworm gut) S-IX Wood and articles of wood; wood charcoal; cork and articles of cork; manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork S-XI(a) Textiles; S-XI(b) Textile articles S-XII Footwear, headgear, umbrellas, sun umbrellas, walking sticks, seat-sticks, whips, riding-crops and parts thereof; prepared feathers and articles made therewith; artificial flowers; articles of human hair S-XIII Articles of stone, plaster, cement, asbestos, mica or similar materials; ceramic products; glass and glassware S-XIV Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin S-XV Base metals and articles of base metal S-XVI Machinery and mechanical appliances; electrical equipment; parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles S-XVII Vehicles, aircraft, vessels and associated transport equipment S-XVIII Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; clocks and watches; musical instruments; parts and accessories thereof S-XX Miscellaneous manufactured articles CO Colombia X CR Costa Rica X CU Cuba CV Cape Verde X CX Christmas Island DJ Djibouti X DM Dominica DO Dominican Republic DZ Algeria EC Ecuador X EG Egypt ER Eritrea X ET Ethiopia X FJ Fiji FK Falkland Islands FM Micronesia, Federated States of GA Gabon GD Grenada GE Georgia X GH Ghana GI Gibraltar GL Greenland GM Gambia X GN Guinea X GQ Equatorial Guinea X GS South Georgia and South Sandwich Islands GT Guatemala X GU Guam GW Guinea-Bissau X GY Guyana HM Heard Island and McDonald Islands HN Honduras X HT Haiti X ID Indonesia S-III Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes IN India S-XI(a) Textiles IO British Indian Ocean Territory IQ Iraq IR Iran JM Jamaica JO Jordan KE Kenya KG Kyrgyzstan KH Cambodia X KI Kiribati X KM Comoros X KN St Kitts and Nevis KW Kuwait KY Cayman Islands KZ Kazakhstan LA Lao Peoples Democratic Republic X LB Lebanon LC St Lucia LK Sri Lanka X LR Liberia X LS Lesotho X LY Libyan Arab Jamahiriya MA Morocco MG Madagascar X MH Marshall Islands ML Mali X MM Myanmar X MN Mongolia X MO Macao MP Northern Mariana Islands MR Mauritania X MS Montserrat MU Mauritius MV Maldives X MW Malawi X MX Mexico MY Malaysia S-III Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes MZ Mozambique X NA Namibia NC New Caledonia NE Niger X NF Norfolk Island NG Nigeria NI Nicaragua X NP Nepal X NR Nauru NU Niue OM Oman PA Panama PE Peru X PF French Polynesia PG Papua New Guinea PH Philippines PK Pakistan PM St Pierre and Miquelon PN Pitcairn PW Palau PY Paraguay X QA Qatar RU Russian Federation RW Rwanda X SA Saudi Arabia SB Solomon Islands X SC Seychelles SD Sudan X SH Saint Helena SL Sierra Leone X SN Senegal X SO Somalia X SR Suriname ST SÃ £o TomÃ © and PrÃ ­ncipe X SV El Salvador X SY Syrian Arab Republic SZ Swaziland TC Turks and Caicos Islands TD Chad X TF French Southern Territories TG Togo X TH Thailand S-XIV Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin TJ Tajikistan TK Tokelau TL Timor-Leste X TM Turkmenistan TN Tunisia TO Tonga TT Trinidad and Tobago TV Tuvalu X TZ Tanzania X UA Ukraine UG Uganda X UM United States Minor Outlying Islands UY Uruguay UZ Uzbekistan VC St Vincent and the Grenadines VE Venezuela VG Virgin Islands, British VI Virgin Islands, US VN Vietnam S-XII Footwear, headgear, umbrellas, sun umbrellas, walking sticks, seat-sticks, whips, riding crops and parts thereof; prepared feathers and articles made therewith; artificial flowers; articles of human hair VU Vanuatu X WF Wallis and Futuna WS Samoa X YE Yemen X YT Mayotte ZA South Africa ZM Zambia X ZW Zimbabwe (1) This list includes countries which may have been suspended temporarily from the Community's GSP or which may not have complied with the requirements for administrative cooperation (a precondition for goods to be granted the benefit of tariff preferences). The Commission or the competent authorities of the country concerned will provide an updated list.